Exhibit 10.13

 

THIS CONSULTING AGREEMENT shall be effective as of the 1st day of April 2016



 

BETWEEN:

 

WESTERN URANIUM CORPORATION, a corporation

incorporated under the laws of Ontario, having offices

at Suite 700, 10 King Street East, Toronto,

Ontario M5C 1C3 (hereinafter called “Western”)

 

OF THE FIRST PART

-and-

 

Baobab Asset Management LLC, 3 Greenwich Office Park,

Suite 102, Greenwich, CT 06831 (hereinafter called the ‘Consultant’)

 

OF THE SECOND PART

 

WHEREAS Western wishes to employ the consulting services of Baobab Asset
Management LLC to acquire the services of Russell Fryer;

 

AND WHEREAS Russell Fryer through Baobab Asset Management LLC is prepared to
provide the Services set out in Exhibit “A” attached hereto.

 

NOW THEREFORE in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

 

1.Management Services. The Consultant shall perform the services as detailed in
Exhibit “A” – Scope of Services (“Services”) which exhibit shall be deemed a
part hereof. Each change in the Services must be authorized in advance in
writing by Western and confirmed by resolution of the Board of Directors of
Western.     2.Term of Agreement. The term of this agreement shall commence on
April 1 2016 and end September 30, 2016.     3.Compensation. As full
consideration for performance of the Services Western will pay the Consultant
according to Exhibit “B” – “Compensation for Services” which shall be deemed a
part hereof.     4.

Invoicing and Payment. The total compensation will be paid in monthly payments,
in arrears, or otherwise, as agreed in writing between Western in accordance
with Exhibit “B”.

 

 

 

 



5.Compliance with Law and Corporate Policy. In the performance of the Services
hereunder, the Consultant shall comply with and observe all applicable laws,
regulations and orders of any proper authority having jurisdiction over the
Services together with all corporate policies of Western in effect from
time-to-time. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and of Canada applicable therein.    
6.Performance of Duties. The Consultant agrees to perform his duties as a
consultant efficiently, professionally and effectively and during the term of
this agreement the Employee shall devote substantially his full business time to
the business affairs of Western.     7.Termination. It is agreed that each of
Western and the Consultant shall have the right to terminate this Agreement at
any time by giving the other party thirty (30) days written Notice of
Termination. If Western gives Notice of Termination to the Consultant, it will
be at the address provided for herein. If the Consultant gives Notice of
Termination to Western, it will be at the address provided for herein.    
8.Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be sufficiently given if hand delivered or, if mailed by
prepaid registered mail, addressed to the other party at the following
addresses, or to such other addresses as the parties may advise each other from
time to time in writing.     9.If to Western:

 

WESTERN URANIUM CORPORATION

10 King Street East, Suite 700

Toronto, Ontario M5C 1C3 Attn: President

Email: gglasier@western-uranium.com

 

If to the Consultant:

BAOBAB ASSET MANAGEMENT LLC

3 Greenwich Office Park, Suite 102

Greenwich, CT 06831 Attn: Russell Fryer

Email: rfryer@baobabllc.com

 

Any notice shall be deemed to have been received by the parties (a) if hand
delivered on the date of delivery, (b) if by email to the above designated email
addresses on the date sent or (c) if mailed on the fourth business day following
the date of mailing.

 

11. Entire Agreement. This Agreement (together with the Exhibits attached
hereto) represents the entire understanding and agreement concerning the
Services. Each of the parties shall from time to time and, at all times, do all
further acts and execute and deliver all such further documents and assurances,
as may be reasonably required, in order to fully perform and carry out the terms
of this Agreement.

 

 2 

 

 



IN WITNESS WHEREOF the parties hereto have entered into this Agreement effective
as of the date first above written.



 



WESTERN URANIUM CORPORATION   BAOBAB ASSET MANAGEMENT LLC       /s/ George
Glasier   /s/ Russell Fryer By: George Glasier   By: Russell Fryer Title:
President and Chief Executive Officer   Title: Chief Executive Officer

 

 3 

 

 



Exhibit “A” – Services

 

Exhibit “B” – Compensation

 

  

 

 





EXHIBIT “A”

 

SERVICES

 

The Consultant will provide the following Services to Western:

 

As a member of the Board of Directors of Western, Russell Fryer through Baobab
Asset Management LLC will provide the following services (the ‘Services’):

 

●Work directly with the executive management of global uranium, vanadium, steel,
and nuclear utilities for the benefit of the Company.     ●Introduce the Company
to the Department of Energy and Environmental Protection Agency leadership in
order to advance Company objectives.     ●Create market awareness of the
benefits of nuclear energy as a carbon-free, green energy source of electricity.
    ●Interface with global utility companies in order to secure uranium supply
contracts.     ●Manage the marketing, media, and investor relations activities
of the Company.     ●Interact with global investment bankers to optimize Company
balance sheet.     ●Meet and present with institutional and retail investors
where required.     ●Present the Company at investor conferences.

 

 

 

 



EXHIBIT “B”

 

COMPENSATION

 

Western shall pay the following amounts to Baobab Asset Management LLC

 

Compensation of USD $30,000 shall be paid for April 2016 and compensation of USD
$15,000 shall be paid for each month thereafter, all payable on the 1st day of
each month in arrears (or as may otherwise be agreed in writing by the parties).
Western agrees to reimburse Baobab for all reasonable expenses including travel
and accommodations associated with activities and responsibilities detailed in
Exhibit “A”.

 

 

 

 



